DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 1, 2022 has been entered.

Response to Amendment
Claims 1-34 are pending in the application. Claims 18-32 are withdrawn. Claim 1 has been amended. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 and 33-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to read “wherein the fiber extends longitudinally along the outer surface of the stent graft” however there is no support in the specification for such a feature. Applicant has defined “longitudinal” in the specification to be along the axis of the catheter (See Fig. 10E which shows longitudinal line 1032). As seen in the figures, particularly Fig. 4A, the fiber (436) extends circumferentially around the outer surface of the stent in the horizontal direction. Figs. 1A-1C show a fiber (122) which again extends horizontally around the outer surface of the stent graft and then enters into a tube (120) which is adjacent the outer surface of the stent graft. Thus, the fiber itself does not extend longitudinally along the outer surface of the stent graft. The term “extends longitudinally along the outer surface of the stent graft” implies the fiber is directly touching the outer surface of the stent graft over its longitudinal length which is not supported. 
Examiner suggests alternative language to capture this feature such as “the fiber extends longitudinally outside the lumen of the stent graft”; or “the fiber is contained in a tube which extends longitudinally along the outer surface of the stent graft”; or “the fiber is external to the stent graft and extends parallel to the central longitudinal axis of the stent graft”.
For the purposes of examination this limitation is being interpreted as the fiber extending longitudinally and externally of the stent graft lumen.
Additionally, claims 16 and 17 no longer have support in the specification due to the amendment to claim 1. Specifically, claims 16 and 17 recite in relevant part “wherein the fiber extends from the catheter inside the stent graft lumen…”. There is no support in the specification for the fiber to extend both longitudinally along the outer surface of the stent graft (external the stent graft lumen) while also existing inside the stent graft lumen. The specification and drawings show a catheter inside the stent graft lumen as a different embodiment than where the catheter is external and adjacent to the stent graft. Appropriate action is required.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 34 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 34 recites “wherein the fiber extends along the outer surface of the stent graft”. Due to the amendment to claim 1 which now recites “wherein the fiber extends longitudinally along the outer surface of the stent graft”; Claim 34 no longer contains language which further limits the subject matter of the claim upon which it depends (claim 1).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-5, 8-12, 15-17 and 33-34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over applicant cited Styrc et al (US PG Pub 2005/0119722) in view of Lauterjung (US Pat 8,088,155).
Regarding claim 1, Styrc teaches a stent graft delivery system (See Figs. 1-8), said delivery system comprising: 
a catheter (13); 
a stent graft (11) (See paragraph [0070] which states the endoluminal prosthesis has a “trellis” (stent) embedded in a “elastomer film” (graft)) including an outer surface arranged on a proximal end portion1 of the catheter (See Figs. 1-5);
a fiber (filament 33B; See Fig. 4) having first and second ends (loop 41 & free end 45); the fiber being folded to form a bend (See Figs. 1 and 4, note the fiber encircles the stent 11 and forms a “bend” on the side opposite opening 23B), the fiber having first and second portions extending respectively between the first and second ends of the fiber and the bend in the fiber (See Figs. 1& 4), the first and second portions of the fiber extending circumferentially about the stent graft around the outer surface of the stent graft (See Figs. 2, 4, 5, 7 & 9 showing the fiber extending around the circumference of the graft; paragraphs [0053], [0064]-[0065], and [0093]) and through the catheter (See Figs. 2-5, 7 & 9; paragraphs [0057] ; and a release pin (rod 31) extending through the catheter (See Fig. 2) , the release pin releasably coupled to the fiber (See Figs. 2, 5, and 7; paragraphs [0046]-[0048], [0064], [0082], [0089]-[0093])
wherein the stent graft (11) is compressed by the first and second portion of the fiber (See Figs. 1, 2-5, and 9) in response to tensioning of at least one of the first and second ends of the fiber (See paragraphs [0053] - [0064]), and wherein disengagement of the release pin from the fiber allows removal of the fiber from the system through the catheter. (See paragraphs [0089]-[0094]).
Styrc also teaches fiber extends longitudinally through the lumen of the stent graft, but does not teach the fiber extends longitudinally along the outer surface of the stent graft. 
Lauterjung teaches an analogous stent graft delivery system which includes a catheter (68), a fiber (74/72) which extends circumferentially about the stent graft (42) (See Fig. 11) and a release pin (blocking wire 80) coupled to the fiber (72/74) where the stent graft is compressed in response to tensioning the wire (See Col. 6, lines 30-68) and where the fiber extends longitudinally along the outer surface of the stent graft (See Fig. 11, note the fiber 72 extends within the tube 70 which is external to the stent graft and extends along the outside of the stent graft. See also Col. 6, lines 44-68).
Lauterjung teaches this configuration facilitates accurate and controllable placement of the prosthesis in a particular location.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of Styrc with the teachings of Lauterjung such that the fiber extends longitudinally along the outer surface of the stent (as seen in Fig. 11 of Lauterjung) rather than inside the central lumen of the stent as taught by Styrc since both configurations (the fiber being internal the stent lumen and external the stent lumen) are known in the art as means by which to accurately and efficiently place a stent graft in a desired location. Additionally, it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. See also MPEP §2144.04(VI)(C).
Regarding claim 2, modified Styrc further teaches wherein the stent graft (11) includes a trunk portion. (top portion of the stent).
Regarding claim 3, modified Styrc further teaches a first sheath releasably constraining the stent graft (11) toward a compacted delivery state suitable for endoluminal delivery. (See paragraph [0074]).
Regarding claim 4, modified Styrc further teaches the first sheath extends about the trunk portion of the stent graft (11). (the sheath as disclosed in paragraph [0074] of Styrc covers the entire stent including the trunk portion).
Regarding claim 5, modified Styrc further teaches the stent graft (11) includes a leg portion having first and second legs each extending from an end of the trunk portion. (See paragraph [0105] which states “the device may have two endoprosthesis interconnected at one end so as to form a bifurcation.” In such an arrangement, the interconnection would result in to legs extending from a trunk.) 
	Regarding claim 8, modified Styrc further teaches wherein the stent graft (11) is compressed by the first and second portion of the fiber in response to tensioning of both the first and second ends of the fiber2. (See Fig. 7; paragraphs [0090]-[0094]).
Regarding claim 9, modified Styrc further teaches the release pin extends through the bend in the fiber. (See Fig. 7; paragraph [0092])
Regarding claim 10, modified Styrc further teaches wherein displacement of the release pin from the bend in the fiber allows removal of the fiber through the system through the catheter. (See Fig. 7, paragraphs [0084]-[0094])
Regarding claim 11, modified Styrc further teaches wherein the first and second portions of the fiber extend circumferentially around a proximal portion of the stent graft. (See Figs. 4 & 7; paragraph [0093])
Regarding claim 12, modified Styrc further teaches wherein the stent graft (11) includes an inner surface defining a lumen (See Fig. 2) and an opposite outer surface. (See Fig. 2).
Regarding claim 15, modified Styrc further teaches the catheter extends through the stent graft (11) lumen. (See Figs. 1-7).
Regarding claim 16, modified Styrc further teaches the fiber extends from the catheter inside the stent graft lumen and through a graft portion of the stent graft (11). (See Fig. 1-7; paragraphs [0065] which describe that the fiber may be passed successively inside and outside the trellis (stent) and paragraph [0070] which states the trellis may be imbedded in a flexible leak-proof film such as an elastomer film. This combination of teachings would result in the thread being passed through both the stent and the graft.)
Regarding claim 17, modified Styrc further teaches the fiber extends from the catheter inside the stent graft (11) lumen and through a stent portion of the stent graft. (See Figs. 1-7; paragraph [0065]).
Regarding claim 33, modified Styrc further teaches the stent graft (11) includes a first end (15) and a second end (65) (See Figs. 1, 2, and 5; paragraph [0076]) and wherein the fiber (33B) circumferentially extends around the stent graft at a longitudinal position between the first end and the second end of the stent graft. Note that fiber 33B is spaced apart from the second end 65 and is located longitudinally between the first (15) and second (65) ends.
Regarding claim 34, modified Styrc further teaches the fiber (33B) extends along the outer surface of the stent graft (See Figs. 1, 2, 4, and 5; paragraphs [0065] and [0093]).

Claims 6-7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over applicant cited Styrc et al (US PG Pub 2005/0119722) in view of Lauterjung (US Pat 8,088,155).
Regarding claims 6 and 7, modified Styrc teaches the device of claim 5 above but does not explicitly teach a second sheath extending about the leg portion of the stent graft to releasably constrain the stent graft toward the compacted delivery state. Styrc teaches “in order to minimize radial size, a sheath (not shown) is placed around the endoprosthesis 11 prior to insertion” (See paragraph [0074]). Styrc also states that when the endoprosthesis is bifurcated, each of the interconnected branches has its own retaining rod and control filaments. 
It would have been obvious to one of ordinary skill in the art at the time of invention to have the system of modified Styrc also include a second sheath extending about the leg portion of the stent graft to releasably constrain the stent graft toward the compacted delivery state since Styrc already teaches a sheath is advantageous for further reducing the profile of the device for deliver and also teaches duplicating other structures when the stent is a bifurcated stent. Additionally, doing so would be a mere duplication of a working part of the device. The mere duplication of essential working parts involves only routine skill in the art. The court has held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See also MPEP §2144.04(VI)(B).
Claims 13 & 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Styrc et al (US PG Pub 2005/0119722) in view of Lauterjung (US Pat 8,088,155) as applied to claim 12 above, and further in view of applicant cited Uflacker (US Pat No. 5,713,948).
Regarding claims 13 and 14, modified Styrc teaches the device of claim 12 above but does not explicitly teach the catheter extends along the outer surface of the stent graft or that catheter is substantially parallel with a longitudinal axis of the stent graft during endoluminal delivery and deployment of the stent graft. 
Uflacker teaches a stent delivery system where the catheter extends along the outer surface of the stent and the catheter is substantially parallel with the longitudinal axis of the stent during delivery and deployment of the stent. (See Fig. 1C).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of Styrc with the teachings of Uflacker such that the catheter extends along the outer surface of the stent graft or that catheter is substantially parallel with a longitudinal axis of the stent graft during endoluminal delivery and deployment of the stent graft, since to do so would be a mere reversal of parts. It has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167. See also MPEP §2144.04(VI)(A). Additionally, internal and external catheters are known art equivalent means of deploying a stent. It is noted that applicant’s own specification discloses that having the catheter inside the stent is a variant of having the catheter parallel to the stent.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,219,925. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘925 patent requires an apparatus for delivering a stent graft featuring a catheter, a sheath, a movable element (fiber) extending circumferentially about the stent and into the catheter such that the ends of the movable element are tensionable to compress the stent and allow expansion of the stent where the moveable element is separable from the stent to as to be withdrawn after deployment of the stent.
Claims of the instant application 16/291,188
Corresponding claims of Patent Number 10,219,925
1, 3, 8, 10
1, 28
15
10
1, 2, 3, 4, 5
13
16
17
17
25


Response to Arguments
Applicant's arguments filed May 3, 2022 and incorporated with the RCE filed June 1, 2022 have been fully considered. with respect to the anticipation rejections of the claim under  Styrc et al (US PG Pub 2005/0119722) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new obviousness grounds of rejection is made under Styrc in view of Lauterjung (US Pat 8,088,155) as set forth above.
 It is noted that the newly submitted amendments to claim 1 have raised various of 35 U.S.C. 112 issues as set forth above. 
With regard to the Styrc reference, applicant’s arguments are moot as the newly added features are taught by the Lauterjung reference.
It is noted that applicant has not submitted a Terminal Disclaimer or provided any specific arguments as to how the present claims are patentably distinguishable from the cited reference. As such the Double Patenting rejections remain.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL S. HIGHLAND whose telephone number is (571)270-3254.  The examiner can normally be reached on Mondays, Wednesdays, and Thursdays between 9:30am and 3:30pm .
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call the examiner at the number listed above. Applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.S.H/Examiner, Art Unit 3771
/GEORGE J ULSH/Primary Examiner, Art Unit 3771                                                                                                                                                                                                                                                                                                                                                                                                                



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted that applicant has used “proximal” to describe the portion of the device which is placed into the body and “distal” as the location near the operator where the hub is located (See, for example, paragraphs [0003], [0031], [0043]-[0046]. The Styrc reference refers to the inserted portion as the “distal” end, however the Figures clearly show the features arranged in the same manner, namely, the stent being located on the end of the device which is inserted into the body and is farthest from the surgeon. Furthermore, the claims do not currently recite the relative locations of any other structural elements, only that the stent is “arranged on a proximal end of the catheter”.
        2 It is noted that the instant claims are drawn to an apparatus, and “"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).” A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP §2114(II). In the instant case, both ends of the string 33B extend into the catheter  (See Figs. 2&4)and are capable of applying tension to the stent if the surgeon applies tension to the ends of the string.